Nos. 2--06--0996 & 2--06--1053 cons. Filed: 4-1-08
______________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 04--CF--3607
                                       )
JOSE J. SANDOVAL,                      ) Honorable
                                       ) George J. Bakalis,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 03--DT--2937
                                       )
JOSE J. SANDOVAL,                      ) Honorable
                                       ) George J. Bakalis,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE GILLERAN JOHNSON delivered the opinion of the court:

       The State appeals orders in which all of the charges pending in two cases against the

defendant, Jose J. Sandoval, were dismissed for the failure to bring him to trial within 160 days under

the speedy trial statute, section 103--5(b) of the Code of Criminal Procedure of 1963 (725 ILCS

5/103--5(b) (West 2004)). Sandoval filed a single speedy trial demand, identifying the charges to

which the demand was meant to apply as "Du Page DUI," but not providing the docket numbers of
2--06--0996 & 2--06--1053 cons.


the cases involving those charges. We determine that Sandoval's speedy trial demand was sufficient

under section 3--8--10 of the Unified Code of Corrections (the Code) (730 ILCS 5/3--8--10 (West

2004)) to invoke his statutory and constitutional rights to a speedy trial. However, it was effective

only as to the charges named in his demand, namely, the DUI charges. Therefore, the trial court erred

in dismissing the other charges against him.

                                        I. BACKGROUND

       On June 14, 2003, in case No. 03--DT--2937, in Du Page County, Sandoval was charged by

separate citations with (1) driving under the influence (DUI) (625 ILCS 5/11--501(a)(2) (West

2002)); (2) improper lane usage (625 ILCS 5/11--709 (West 2002)); (3) driving while his license was

revoked (625 ILCS 5/6--303 (West 2002)); and (4) DUI (625 ILCS 5/11--501(a)(1) (West 2002)).

Sandoval posted bond and was to appear in court on July 11, 2003. He failed to appear, and bench

warrants were issued for his arrest.

       On December 27, 2004, in case No. 04--CF--3607, also in Du Page County, Sandoval was

charged by complaint with (1) aggravated DUI (625 ILCS 5/11--501(d)(1)(A) (West 2004)); (2)

obstructing justice (720 ILCS 5/31--4(a) (West 2004)); (3) improper lane usage (625 ILCS 5/11--709

(West 2004)); (4) failure to signal (625 ILCS 5/11--804 (West 2004)); and (5) driving while his

license was revoked (625 ILCS 5/6--303(a) (West 2004)). The first two counts arose on March 25,

2004, while the remaining counts arose on December 16, 2004. On February 3, 2005, he was

indicted on the charge of obstructing justice and on two counts of Class 4 felony DUI (625 ILCS

5/11--501(a)(2), (c--1)(1) (West 2004)). The separate indictments superseded counts I and II of the

complaint.




                                                -2-
2--06--0996 & 2--06--1053 cons.


       In December 2004, Sandoval was incarcerated in a Department of Corrections (Department)

facility on other charges. On October 3, 2005, he mailed copies of a pro se speedy trial demand to

the State's Attorney in Du Page County and to the Du Page County clerk, using a form provided by

the Department. The form, which was titled "Demand for Speedy Trial and/or Quash Warrant,"

invoked both section 103--5(b) of the speedy trial statute (725 ILCS 5/103--5(b) (West 2004)) and

section 3--8--10 of the Code. It included spaces in which the defendant was to supply certain

information, including the charges pending against the defendant. At the bottom, the form demanded

trial within 160 days "on the above stated charges."

       In the demand, Sandoval wrote that he was presently incarcerated and serving a 2½-year

sentence for a June 15, 2005, conviction of DUI. On the line for listing the charges pending against

him, he wrote "Du Page DUI." Sandoval did not provide case numbers for the charges he identified.

The demand form contained in the record has "04CF3607" written on the top corner, in different

handwriting. Sandoval alleges that it was added by the Du Page County clerk after that office

received the demand. The State does not dispute that contention. There is no evidence that the copy

mailed to the State had the number written on it.

       On August 9, 2006, counsel appeared for Sandoval in case No. 04--CF--3607 and moved to

dismiss the charges because Sandoval was not brought to trial within the time required by the speedy

trial statute. The State admitted that it likely received the mailed speedy trial demand, but it argued

that the lack of case numbers on the demand prevented the State from knowing which cases the

demand pertained to. The State submitted documents showing that multiple cases were returned on

a record search for "Jose Sandoval" and that a search for "Jose J. Sandoval" produced cases beyond




                                                 -3-
2--06--0996 & 2--06--1053 cons.


the two at issue in this appeal. The State further argued that Sandoval violated a local court rule

requiring that case numbers be included in speedy trial demands.

       The trial court found that the local court rule requiring the inclusion of case numbers placed

a burden on the defendant beyond those contained in the speedy trial statute and section 3--8--10 of

the Code. The court further found that the State had actual notice of the demand and that the

interests of justice required recognition of the demand. The court reasoned that a defendant might

not have the information needed to include case numbers and that the State's Attorney could easily

search for pending cases. The court then stated: "If such a search reveals more than one pending

case, the defendant should be immediately writted in to determine whether he is demanding trial on

those cases and if he is, which case the State elects to proceed on." Determining that the speedy trial

term had run, the trial court dismissed the charges. On September 15, 2006, the court denied the

State's motion to reconsider.

       On September 29, 2006, a hearing was held on a similar motion to dismiss the charges in case

No. 03--DT--2937, the other case pending against Sandoval. The trial court did not make findings

about actual notice, but it determined that Sandoval's demand for speedy trial was sufficient as to that

case as well and dismissed the charges. The State separately appealed in both cases, and we

consolidated the appeals for disposition.

                                            II. ANALYSIS

       The State contends that Sandoval did not properly demand a speedy trial and that it lacked

actual notice of the charges that Sandoval intended to be covered by the demand. It also argues that

Sandoval failed to comply with a local court rule requiring that speedy trial demands under section

103--5(b) contain the case numbers of the charges subject to the demand. Sandoval argues that his



                                                  -4-
2--06--0996 & 2--06--1053 cons.


demand complied with section 3--8--10 and that the State easily could have determined the specific

cases subject to the demand. He also argues that the local court rule places an impermissible

additional burden on defendants.

                               A. Compliance with Section 3--8--10

       Section 103--5(b) of the speedy trial statute provides that "[e]very person on bail or

recognizance shall be tried by the court having jurisdiction within 160 days from the date defendant

demands trial unless delay is occasioned by the defendant." 725 ILCS 5/103--5(b) (West 2004).

Although the parties discuss only section 103--5(b), section 3--8--10 of the Code applies to

defendants committed to a Department facility who have charges pending in any county. People v.

Staten, 159 Ill. 2d 419, 423 (1994). That section invokes section 103--5(b) but provides further

specific requirements for the speedy trial demand. In particular, section 3--8--10 provides:

               "[The person demanding speedy trial] shall include in the demand under subsection

       (b), a statement of the place of present commitment, the term, and length of the remaining

       term, the charges pending against him or her to be tried and the county of the charges, and

       the demand shall be addressed to the state's attorney of the county where he or she is charged

       with a copy to the clerk of that court and a copy to the chief administrative officer of the

       Department of Corrections institution or facility to which he or she is committed." 730 ILCS

       5/3--8--10 (West 2004).

       An Eighteenth Judicial Circuit Court rule requires that a demand for speedy trial under section

103--5(b) shall be in writing, with a proper caption and case number, and signed and dated by the

defendant or the defendant's attorney. The rule provides that the requirements are mandatory and

that "a demand for trial that does not comply *** shall not be recognized unless the Court finds that



                                                -5-
2--06--0996 & 2--06--1053 cons.


the State had actual notice of defendant's trial demand and that the interests of justice require

recognition of [it]." 18th Jud. Cir. Ct. R. 30.06(b) (eff. July 15, 2003).

       It is undisputed that Sandoval's pro se demand for speedy trial complied with the letter of

section 3--8--10: it included the place and term of Sandoval's imprisonment and a description of the

charges pending against him, and it was properly served on the required persons or offices. However,

the State argues that the words "Du Page DUI," standing alone, were insufficient to constitute the

statutorily required "statement of *** the charges pending against" Sandoval, because they were not

accompanied by case numbers.

       "The right to a speedy trial is guaranteed by the Federal and Illinois Constitutions (U.S.

Const., amends. VI, XIV; Ill. Const. 1970, art. I, §8)." Staten, 159 Ill. 2d at 426. In addition,

criminal defendants in Illinois have a statutory right to a speedy trial. 725 ILCS 5/103--5 et seq.

(West 2004). The speedy trial statute enforces the constitutional right to a speedy trial and thus its

protections are to be liberally construed in favor of the defendant. People v. Buford, 374 Ill. App.

3d 369, 372 (2007). "[T]he statutory right to a speedy trial is not the precise equivalent of the

constitutional right." Staten, 159 Ill. 2d at 426. "Proof of a violation of the statutory right requires

only that the defendant has not been tried within the period set by the statute and that the defendant

has not caused or contributed to the delays." Staten, 159 Ill. 2d at 426.

       The speedy trial provisions impose a burden on the defendant to file a demand sufficient to

put the State's Attorney on notice that the defendant is invoking his or her right to a speedy trial.

People v. Milsap, 261 Ill. App. 3d 827, 831 (1994). For a person committed to a Department facility,

a demand pursuant to section 3--8--10 is a precondition to the running of the 160-day period. See

Staten, 159 Ill. 2d at 428-29. The demand under section 3--8--10 must be clear and unequivocal.



                                                  -6-
2--06--0996 & 2--06--1053 cons.


Staten, 159 Ill. 2d at 429, citing People v. Howell, 119 Ill. App. 3d 1, 9 (1983). However, "[t]he

speedy trial statute 'must be liberally construed and its salutary provisions cannot be frittered away

by technical evasions.' " People v. Stanitz, 367 Ill. App. 3d 980, 984 (2006), quoting People v.

Fosdick, 36 Ill. 2d 524, 528 (1967). A trial court's determination of whether a defendant's demand

was sufficient to invoke the speedy trial statute will be upheld on appeal absent an abuse of discretion.

Buford, 374 Ill. App. 3d at 372.

           The State cites a number of cases in which courts have found a defendant's speedy trial

demand to be insufficient. Without exception, however, they are distinguishable from the case before

us. For instance, a speedy trial demand was held ineffective where it did not comply with section

3--8--10 because it did not contain any identification at all of the charges pending against the

defendant. See Milsap, 261 Ill. App. 3d at 829 (in the space provided for pending charges, the

defendant stated simply "UNKNOWN"). In Milsap, the demand further failed to comply with the

statutory requirements in that it did not show any proof of service on the chief administrative officer

of the Department facility where the defendant was located. Milsap, 261 Ill. App. 3d at 829. In

Staten, the supreme court rejected a defendant's efforts to recharacterize a jury demand as a speedy

trial demand where the jury demand "neither cited to section 3--8--10 nor contained the requisite

information as the details of his incarceration, time served and time remaining on his sentence, and

the pending charge." Staten, 159 Ill. 2d at 426. These cases simply stand for the proposition that,

to constitute an effective speedy trial demand, the demand must contain the information listed in the

statute.

           Several courts have also found that a demand for speedy trial is ineffective where it makes no

mention of speedy trial rights and appears to be some other court form entirely, such as a jury demand



                                                    -7-
2--06--0996 & 2--06--1053 cons.


that simply requests trial by jury (Staten, 159 Ill. 2d at 422; People v. Madsen, 196 Ill. App. 3d 220,

224 (1990)), or an appearance form that includes a bare request for "an 'immediate' trial" (People v.

Erickson, 266 Ill. App. 3d 273, 277 (1994)). These attempts to make some other court form do

double duty as a speedy trial demand are condemned on the ground that they "smack of efforts to

hide or bury their intent to invoke the speedy trial provisions of the Code." People v. Dockery, 313

Ill. App. 3d 684, 687 (2000) (collecting cases). "[T]he demand for speedy trial is extremely

significant because it is the sole means by which a defendant may preclude the State from prosecuting

him, irrespective of how reprehensible the crime may be, or how overwhelming the evidence of guilt,"

and thus the legislature is entitled to impose statutory requirements on the manner in which a

defendant demands a speedy trial. Staten, 159 Ill. 2d at 422.

        However, the law is equally clear that, where a defendant has properly complied with the

statutory requirements of the speedy-trial provisions and there does not appear to be any effort to

"hide" the speedy-trial demand, the demand must be deemed effective. In People v. Huff, 195 Ill. 2d

87 (2001), the supreme court held that a document was effective as a speedy trial demand when it

referred to speedy trial rights on its face, although it did not include a cite to the speedy trial statute.

Huff, 195 Ill. 2d at 94. The document at issue included in the title the words "Demand for Speedy

Trial," and within the text it demanded a jury trial within either 120 days from the time the defendant

was taken into custody or 160 days from the date of the demand. In holding that the demand was

sufficient, the supreme court rejected requirements for speedy trial demands, beyond those contained

in the statute, that had been imposed in People v. Ground, 257 Ill. App. 3d 956, 959 (1994). In

Ground, a case examining the requirements for a speedy trial demand under section 103--5(b), the

appellate court held that no speedy trial demand was valid unless it (1) set forth the demand for



                                                    -8-
2--06--0996 & 2--06--1053 cons.


speedy trial in the title or heading of the document intended to serve as a demand; (2) expressly stated

that the defendant demanded "a speedy trial"; and (3) cited in the body of the document the statute

under which the demand was made. Ground, 257 Ill. App. 3d at 959-60. The supreme court held

that Ground had improperly expanded the requirements of the speedy trial statute:

                "We do not agree with the conclusion in Ground that a demand for a speedy trial is

        valid only if it satisfies the requirements set forth in Ground. The court in that case imposed

        a remedy that went far beyond the problem before it." Huff, 195 Ill. 2d at 93.

The supreme court then upheld the validity of the defendant's speedy trial demand, despite the fact

that it did not cite the speedy trial statute in its text. In reaching this holding, the supreme court

distinguished section 103--5(b), which "does not require that a demand for a speedy trial be in any

particular form," from section 3--8--10 of the Code, which does contain requirements for the form

of the speedy trial demand. Huff, 195 Ill. 2d at 93. Nevertheless, we believe that, where the specific

requirements of section 3--8--10 are met, Huff condemns just as surely any effort to impose additional

requirements on the exercise of speedy trial rights under that statute. As we have held, no particular

"magic words" are required to constitute a speedy trial demand so long as the statutory requirements

are met. People v. Peco, 345 Ill. App. 3d 724, 734 (2004). We also note that here, as in Huff, the

record does not suggest that Sandoval was attempting to hide the demand for speedy trial: the form

was clearly labeled "Demand for Speedy Trial" and was properly served on all of the required

persons.

        The State argues that section 3--8--10 should be read to include a requirement that defendants

include the case numbers of the charges on which they are seeking speedy trial, in order to ensure that

the State receives effective notice of the speedy trial demand. In essence, the State is arguing that,



                                                  -9-
2--06--0996 & 2--06--1053 cons.


even when a defendant complies with the literal requirements of section 3--8--10 by identifying the

pending charges on which he seeks speedy trial, the demand cannot be effective unless the defendant

also includes the case number of those charges to facilitate the State's filing of the demand in the

proper case file. It is a fundamental principle of statutory construction, however, that in interpreting

a statute a court must give effect to a legislature's intent, and that the best indication of legislative

intent is the language of the statute, given its plain and ordinary meaning. Buford, 374 Ill. App. 3d

at 373, citing People v. Cordell, 223 Ill. 2d 380, 389 (2006). Here, the plain language of section

3--8--10 requires only "a statement of *** the charges pending against" the defendant: not the case

numbers associated with those charges, nor the statutory cites for the offenses charged, nor any other

information, but simply "a statement" of the charges. 730 ILCS 5/3--8--10 (West 2004). Had the

legislature wished to require that such additional information be provided, it could have done so. The

State has provided us with no authority, and indeed there is none, for reading such additional

requirements into the statute.

        The dissent is unhappy with this result and suggests that we have strayed from Staten's

statement that a speedy trial demand must be "clear and unequivocal." However, it is the legislature

that has defined what constitutes a sufficiently clear and unequivocal speedy trial demand when the

defendant is in custody on other charges, and, as we have noted, the legislature has required only a

"statement" of the charges pending against the defendant. Staten is not to the contrary; the issue in

that case was whether those same statutorily defined standards set forth the requirements that

defendants filing speedy trial demands must meet, and the court held that they did. That holding is

not at odds with our decision here. Moreover, Staten involved a purported "speedy trial demand"

contained in an entirely different document. By contrast, the speedy trial demand filed by Sandoval



                                                  -10-
2--06--0996 & 2--06--1053 cons.


was plainly labeled as such and was properly served on the required parties, thereby "clearly and

unequivocally" notifying the State that Sandoval was seeking a speedy trial on his DUI charges.

        As we have noted, the protections of the speedy trial statute are to be liberally construed in

favor of defendants (Buford, 374 Ill. App. 3d at 372) and must not be diminished through an unduly

onerous reading of the statutory requirements (see Stanitz, 367 Ill. App. 3d at 984). These concerns

are particularly relevant where, as here, a defendant is acting pro se and lacks the resources available

to an attorney. Courts have stated, albeit in the different context of postconviction proceedings, that

a pro se defendant need present only a limited amount of detail in establishing the gist of his

constitutional claim, so as to provide such a defendant a meaningful opportunity to be heard. People

v. Pineda, 373 Ill. App. 3d 113, 116 (2007). Applying these principles to the pro se speedy trial

demand filed in the cases before us, we hold that Sandoval adequately described the pending charges

when he identified them as "Du Page DUI." While it is possible to imagine "statements" by

defendants that would not adequately identify the charges pending against them, in this case, the use

of "DUI" is a clear reference to the offense of driving while under the influence, which is a violation

of one specific statute (625 ILCS 5/11--501 (West 2004)). The demand thus provided the

information necessary to enable the State to locate the particular cases in which the demand was

asserted. We recognize that there are a number of subsections of the DUI statute under which a

defendant may be charged; indeed, Sandoval was charged with violating three different subsections

of the statute. Nevertheless, by identifying the name of the offense and the county where the charges

were pending, Sandoval provided the State with adequate notice of the charges on which he was

asserting his speedy trial right. To the extent that Sandoval's multiple DUI charges left the State

wondering which charges were subject to the demand, it was free to inquire further of Sandoval.



                                                 -11-
2--06--0996 & 2--06--1053 cons.


However, we cannot stretch the plain language of section 3--8--10 to require that Sandoval provide

this information in his demand where that result is not supported by the statute itself.

                                           B. The Local Rule

        Before the trial court, the State argued that Sandoval's speedy trial demand was defective

because it did not comply with a local rule of the circuit court that required such demands to include

the case number of any charge on which speedy trial was sought. Sandoval argued that, where the

statute did not require this information, the local rule was invalid because it conflicted with the statute

and impermissibly imposed an additional burden on him. The trial court agreed with Sandoval and

found the local rule invalid insofar as it required additional information in the demand. On appeal,

the State argues that this finding was in error. Court rules are interpreted under the same principles

that guide our construction of statutes (134 Ill. 2d R. 2), and our review is de novo (People v. Atou,

372 Ill. App. 3d 78, 82 (2007)).

        Supreme Court Rule 21(a) provides that circuit courts may "adopt rules governing civil and

criminal cases," so long as those rules do not conflict with the supreme court rules or Illinois statutes.

134 Ill. 2d R. 21(a). Local rules " 'may not abrogate, limit or modify existing law.' " Atou, 372 Ill.

App. 3d at 82, quoting People v. Sims, 165 Ill. App. 3d 204, 207 (1988). Moreover, local rules must

not change substantive law or impose additional burdens on litigants, as compared to the

requirements of corresponding statutes or supreme court rules. Vision Point of Sale, Inc. v. Haas,

226 Ill. 2d 334, 357 (2007); People ex rel. Brazen v. Finley, 119 Ill. 2d 485, 491 (1988); Atou, 372

Ill. App. 3d at 82.

        The local rule at issue here, which requires that speedy trial demands include case numbers

in order to be deemed effective, clearly conflicts with section 3--8--10, which has no such



                                                   -12-
2--06--0996 & 2--06--1053 cons.


requirement. The local rule also impermissibly imposes additional burdens on litigants, in that it

provides that a speedy trial demand that does not comply with the local rule "shall not be recognized,"

regardless of whether the demand would be valid under the applicable statutes. See Vision Point, 226

Ill. 2d at 358 (to the extent that a local rule required that responses to requests to admit be filed with

the clerk and required the striking of noncomplying responses, while the supreme court rule did not

require filing but only timely service on the other party, the local rule conflicted with the supreme

court rule and impermissibly imposed additional substantive burdens on litigants); Atou, 372 Ill. App.

3d at 83 (local rule requiring that speedy trial demands be served on the State's Attorney in open

court and striking demands that were not so served improperly placed an additional burden on

defendants seeking to file such demands, where the speedy trial statute did not require such service).

In these circumstances, the local rule improperly modifies existing law. Sandoval's speedy trial

demand is not invalid for failure to comply with the local rule.

                                         C. Non-DUI Charges

        The State's final argument on appeal is that, even if the DUI charges against Sandoval were

properly dismissed as a result of his speedy trial demand, the other charges against him (improper lane

usage, driving while license revoked, failure to signal, and obstruction of justice) were not listed in

the demand and should not have been dismissed. Sandoval argues that "the underlying charges that

accompanied those charges also were deemed to be included in the demand." Neither party cited to

any authority regarding this argument, and thus it is subject to waiver. 210 Ill. 2d R. 341(h)(7);

Mikolajczyk v. Ford Motor Co., 374 Ill. App. 3d 646, 677 (2007). In the interests of justice,

however, we examine the applicable law.




                                                  -13-
2--06--0996 & 2--06--1053 cons.


       When a defendant has been indicted on multiple charges, those charges may be subject to

compulsory joinder under certain circumstances. The law of compulsory joinder is intertwined with

speedy trial considerations because charges that are required to be joined under compulsory joinder

rules also must be tried within the same period of time when a speedy trial demand is filed on any one

of the charges. People v. Quigley, 183 Ill. 2d 1, 15-16 (1998). Charges are subject to compulsory

joinder if they are based on the same act, are within the jurisdiction of a single court, and arise from

facts that were known to the State at the time the first offense was charged. 720 ILCS 5/3--3(b)

(West 2004). However, traffic offenses that are charged by the use of a uniform citation or complaint

form completed by a police officer rather than a prosecutor are not subject to compulsory joinder

with charges brought under an indictment, and their viability under speedy trial rules must be

determined individually. See People v. Jackson, 118 Ill. 2d 179, 192-93 (1987); People v. Kizer, 365

Ill. App. 3d 949, 955 (2006). If multiple charges are not subject to compulsory joinder, a demand

for speedy trial on one charge does not require that the other charges be tried at the same time.

Rather, the remaining charges must be brought to trial within 160 days of the date on which judgment

on the first charge was rendered. 725 ILCS 5/103--5(e) (West 2006); People v. Gay, 376 Ill. App.

3d 796, 811 (2007).

       In one of the cases before us, case No. 03--DT--2937, all of the charges were initiated by a

police officer via separate traffic citations. Therefore, the non-DUI charges in that case are not

subject to compulsory joinder with the DUI charges, and the speedy trial demand filed in connection

with the DUI charges does not apply to the non-DUI charges. See Jackson, 118 Ill. 2d at 193; Kizer,

365 Ill. App. 3d at 955.




                                                 -14-
2--06--0996 & 2--06--1053 cons.


       In case No. 04--CF--3607, all of the charges were initially brought in a complaint that,

although completed by a police officer, was approved by the State's Attorney. Thus, they are not

governed by Jackson. In addition, a superseding indictment was later filed with respect to the first

two counts. However, the non-DUI charges (obstructing justice, improper lane usage, failure to

signal, and driving while license revoked) are not based on the same act as the DUI charges and thus

are not subject to compulsory joinder with the DUI charges. 720 ILCS 5/3--3 (West 2004); Quigley,

183 Ill. 2d at 9, citing People v. Navis, 24 Ill. App. 3d 842, 846 (1974) (act of driving while

intoxicated was independent of and had no relationship to the simultaneous act of driving while

license revoked); see also People v. Washington, 21 Ill. App. 3d 1077, 1079 (1974) (charges of

driving while intoxicated and failure to yield to a pedestrian at a crosswalk were based on two

separate acts). Accordingly, the demand for speedy trial on the DUI charges was not applicable to

the non-DUI charges.

       As noted above, when a defendant faces multiple charges and requests speedy trial only as to

some, the trial of the remaining charges must begin within 160 days of the resolution of the first

charges. 725 ILCS 5/103--5(e) (West 2006). The record does not reflect that this time has run as

to the non-DUI charges in either case. Accordingly, the dismissal of those charges must be vacated

and the cases remanded for further proceedings.

                                       III. CONCLUSION

       Sandoval's speedy trial demand sufficiently complied with section 3--8--10 of the Code and

is not invalid on the ground that it did not comply with the local rule, and thus the demand must be

deemed effective as to the DUI charges pending against him in Du Page County. We therefore affirm

the dismissal of the following charges on speedy trial grounds: in case No. 03--DT--2937, the two



                                               -15-
2--06--0996 & 2--06--1053 cons.


counts of DUI; and in case No. 04--CF--3607, the counts of Class 4 felony DUI. The dismissal of

the non-DUI charges pending against Sandoval--in case No. 03--DT--2937, improper lane usage and

driving while license revoked, and, in case No. 04--CF--3607, the counts of obstruction of justice,

improper lane usage, failure to signal, and driving while license revoked--was error. We therefore

vacate the dismissal of those charges. The judgments of the circuit court of Du Page County are

affirmed in part and vacated in part, and the causes are remanded for further proceedings on the non-

DUI charges.

       Affirmed in part and vacated in part; cause remanded.

       ZENOFF, J., concurs.

       JUSTICE McLAREN, dissenting:

       The majority holds that a demand identifying an unspecified and single "Du Page DUI" was

sufficient under section 3--8--10 to demand speedy trial for multiple DUI charges in multiple cases.

By doing so, it ignores the requirements of section 3--8--10 and established principles from our

supreme court that place the burden on the defendant to make a clear and unequivocal speedy trial

demand. I would determine that, because Sandoval failed to comply with the requirements of section

3--8--10, the speedy trial period never began to run, and I would reverse the dismissal of the charges.

Accordingly, I dissent.

       The crux of the problem is that Sandoval had multiple DUI charges pending in two separate

cases, along with additional charges in each case, yet he demanded a speedy trial for merely a single

"Du Page DUI." As a result, the State could not determine the charges to which the demand was

intended to apply without conducting an investigation. By requiring the State to do so, the majority




                                                 -16-
2--06--0996 & 2--06--1053 cons.


shifted the burden to the State to protect the defendant's speedy trial rights--a burden that the State

does not have under section 3--8--10.

       Section 3--8--10 applies the speedy trial protections of section 103--5(b) of the Code of

Criminal Procedure of 1963 (725 ILCS 5/103--5(b) (West 2004)) to defendants incarcerated in a

Department of Corrections facility. It also provides additional requirements for speedy trial demands,

including a statement of the charges pending against the defendant to be tried. 730 ILCS 5/3--8--10

(West 2004). In enacting section 3--8--10, the legislature acknowledged that a defendant committed

to the Department retains a right to a speedy trial on untried charges, but it also recognized that the

defendant's loss of liberty is not based solely upon untried charges and instead is based on a prior

conviction. People v. Penrod, 316 Ill. App. 3d 713, 718 (2000). Thus, it is well settled that, when

section 3--8--10 applies, the defendant bears the burden to file a demand that both complies with

section 3--8--10 and is sufficient to put the State's Attorney on notice that the defendant is invoking

his or her speedy trial right. See People v. Staten, 159 Ill. 2d 419, 428 (1994); Penrod, 316 Ill. App.

3d at 718; People v. Milsap, 261 Ill. App. 3d 827, 831 (1994). The demand must be clear and

unequivocal. Staten, 159 Ill. 2d at 429, citing People v. Howell, 119 Ill. App. 3d 1, 9 (1983). If a

proper demand is not made, the 160-day speedy trial period never begins to run. Staten, 159 Ill. 2d

at 428-29.             .

       In Staten, the supreme court rejected an argument that a defendant's section 3--8--10 speedy

trial demand was sufficient when it was incorrectly filed under section 103--5(b) and omitted

information about the time served, the time remaining on the sentence, and the pending charge.

Staten, 159 Ill. 2d at 421-22. Relying in part on previous cases from this court, Staten established

that, because the legislature chose to impose additional requirements on already incarcerated



                                                 -17-
2--06--0996 & 2--06--1053 cons.


defendants, section 3--8--10 places the burden on the defendant to make a demand that complies with

the statute, and the State's knowledge of a defendant's incarceration does not excuse the defendant

from complying. Staten, 159 Ill. 2d at 428, citing People v. Davis, 92 Ill. App. 3d 869 (1981), and

People v. Wentlent, 109 Ill. App. 3d 291 (1982).

          Thus, overruling the Fourth District's liberal construction of section 3--8--10 and its

determination that strict compliance with section 3--8--10 was not required, the court in Staten

stated:

                 "We do not view as 'technical' or 'meaningless' the conditions that the legislature has

          attached to the speedy trial right of section 3--8--10. Although the information required by

          that section may be for the administrative convenience of the State, the legislature placed the

          burden on defendants to affirmatively demand speedy trials pursuant to this section. When

          defendants are serving prison terms for existing convictions at the time they face trial on

          additional charges, they do not suffer a loss of liberty while awaiting trial on the pending

          charges. To exercise their statutory right to be tried within 160 days, they need only to

          comply with section 3--8--10." Staten, 159 Ill. 2d at 428.

Observing cases holding that a demand filed under section 103--5(b), when section 3--8--10 was

applicable, precluded the 160-day period from beginning to run, the court also stated:

                 "The above authorities recognize that a defendant who claims a violation of a

          speedy-trial right cannot prevail if the demand for trial fails to comply with the terms of the

          governing speedy trial provision. To treat the informational requirements of section 3--8--10

          as surplusage would be to infringe on the legislative prerogative to set reasonable conditions

          on an incarcerated defendant's right to receive a trial within 160 days of the demand. As



                                                   -18-
2--06--0996 & 2--06--1053 cons.


          reflected by the statutes examined in the instant case, the legislature has seen fit to provide

          different time periods and demand requirements for offenders who are differently situated."

          Staten, 159 Ill. 2d at 429-30, citing People v. Willis, 235 Ill. App. 3d 1060 (1992), and People

          v. Jackson, 235 Ill. App. 3d 732 (1992).

The court then held that, because section 3--8--10 had not been satisfied, the 160-day period never

began to run. Staten, 159 Ill. 2d at 430.

          The majority does not discuss the defendant's burden to present a clear and unequivocal

demand as required by Staten and instead attempts to merely distinguish cases on the facts. However,

those cases, unlike the majority here, followed the supreme court's reasoning in Staten. For example,

in Milsap, a demand was insufficient when it was filed among papers bearing a different case number

and the defendant wrote "unknown" for the pending charges. Observing the absence of information

about the charges, such as the nature of the charges or the date of the incident leading to them, the

Fourth District determined that the demand was insufficient to place the State's Attorney on notice

that the defendant was invoking his right to a speedy trial in a particular case. The court noted that,

while it may sometimes be difficult for an incarcerated defendant to obtain the necessary information,

the legislature intended section 3--8--10 to impose specific requirements for the demand. Milsap, 261

Ill. App. 3d at 832-33. Likewise, the Fourth District recently observed that a defendant "shall

include" the charges pending under section 3--8--10 and that a failure to provide all charges pending

could lead to the conclusion that a demand is insufficient. People v. Gay, 376 Ill. App. 3d 796, 802

(2007).

          By ignoring where the burden lies, the majority does exactly what Staten disapproved--it

treats the requirements of section 3--8--10 as surplusage. It further ignores the legislature's decision



                                                   -19-
2--06--0996 & 2--06--1053 cons.


to treat differently defendants incarcerated on other charges--defendants who, unlike those directly

subject to section 103--5, do not lose their liberty while awaiting trial and whose statutory speedy trial

rights exist only through the application of section 3--8--10.

        Because section 3--8--10 applied, the burden was firmly on Sandoval to comply with the

statutory requirements, including providing the charges pending. Although Sandoval did not leave

the line for pending charges entirely blank, his demand was ambiguous about which of his many

charges he meant it to apply to. Sandoval merely wrote "Du Page DUI" when he had multiple DUI

charges and multiple other charges pending, in two separate cases. As a result, he did not provide

notice to the State of which of his many charges, including which of his multiple DUI charges

incurred on different dates, he was seeking to invoke, nor did he offer a simple means of locating the

intended case or cases.

        The record makes apparent the confusion resulting from Sandoval's failure to specify the

charge or charges to which he sought the demand to apply. The single demand was applied to two

separate cases, each with multiple charges, yet the clerk wrote only one case number on the demand.

Two separate appeals were also filed involving the single demand, and the briefs in neither appeal

referenced the other one. Further, a record search for Sandoval's name returned multiple cases.

        The trial court placed the burden on the State to discover the charges that Sandoval intended

to reference, stating that the case numbers could be difficult for a defendant to obtain and that the

State could have determined the charges at issue with a record search. In the alternative, the trial

court noted that the State could have writted in Sandoval to determine his intent. Likewise, the

majority states that, "[t]o the extent that Sandoval's multiple DUI charges left the State wondering

which charges were subject to the demand, it was free to inquire further of Sandoval." Slip op. at 11.



                                                  -20-
2--06--0996 & 2--06--1053 cons.


But this ignores that the burden was on Sandoval to begin with to provide a clear and unequivocal

demand. The State had no burden to assert Sandoval's statutory speedy trial right or to undertake

an investigation to fill in information that Sandoval had the burden to supply.

        The flaw in the suggestion that Sandoval could be writted in to determine his intent is further

illustrated by the determination that the speedy trial period began to run when the ambiguous demand

was first filed. If it is necessary to writ in the defendant to determine the intent of the demand, the

demand cannot be said to be clear and unequivocal as required by section 3--8--10. Thus, it would

seem inappropriate to start the time running when the demand is first made. But the effect of the

majority opinion is that the time will run even while the State is attempting to determine the applicable

charges.

           The majority also interprets the State's argument as one that would require specific case

numbers in order to comply with section 3--8--10. But case numbers are not necessarily required.

I would require only that the demand be sufficient to allow the State to prepare its prosecution

without resorting to speculation or significant investigation. I suggest that the standard is analogous

to the specificity to which the defendant is entitled in a charging instrument, for purposes of preparing

a defense and protection against double jeopardy.

        A defendant is entitled to a charging instrument that provides an identifiable offense. A lack

of specificity about the charges can raise due process and double jeopardy concerns. People v.

Alvarado, 301 Ill. App. 3d 1017 (1998). In the same respect, in order to properly prepare its

prosecution, the State must be made aware of any speedy trial issues and when demands for trial take

effect. When the defendant's description of the charges pending is insufficient to allow the State to




                                                  -21-
2--06--0996 & 2--06--1053 cons.


do so, it fails in its basic requirement of providing notice to the State and cannot start the speedy trial

period running under section 3--8--10.

        It is ironic that, had the court entered an order prohibiting further prosecutions on the

information contained in the demand, there would be no way of determining which charge was subject

to double jeopardy. Without the required specificity, the order could not pin down that either charge

was specified and thus was subject to double jeopardy. The majority resolves the deficiency by

disregarding the necessity of specificity, and it arbitrarily applies the principle of double jeopardy by

indiscriminately applying it in the plural despite the singular demand.

        Here, in lieu of case numbers, Sandoval could have provided a description that included items

such as the dates of the charges, the locations of the alleged offenses, and the circumstances of the

arrests, which would have allowed the State to know which of the charges he intended the demand

to apply to, without resort to speculation or calling him into court to clarify his intent. But he did not

do so. Instead, he demanded a speedy trial for only a single DUI charge, with no indication of the

DUI charge to which he meant the demand to apply.

        When Sandoval wrote "Du Page DUI" without providing details about which charges the

demand applied to, he did not comply with section 3--8--10. For the same reasons that the demand

failed to meet the requirements of section 3--8--10, the State also did not have actual notice of the

charges. It simply lacked the information necessary to apply the demand to any given charge, and

it was not required to assert Sandoval's rights for him. As a result, I would hold that the speedy trial

period never began to run and that the trial court erred when it dismissed the charges.

        Because Sandoval's demand was insufficient under section 3--8--10, it is unnecessary to

address the applicability of the local court rule requiring case numbers to be included in speedy trial



                                                   -22-
2--06--0996 & 2--06--1053 cons.


demands under section 103--5(b). However, I observe that, to the extent that it applies to an

incarcerated defendant who must make a speedy trial demand under section 3--8--10, the rule is

consistent with the statutory requirement that defendants provide the charges pending against them.




                                               -23-